Filed 1/26/16 P. v. Perez CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----



THE PEOPLE,                                                                             C079856

                   Plaintiff and Respondent,                              (Super. Ct. No. CRF-13-716)

         v.

LEAH MICHELLE PEREZ,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.

         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)

                        FACTUAL AND PROCEDURAL BACKGROUND

         In late September and early October 2013, the Postmaster of the Camptonville
Post Office reported to law enforcement that several post office boxes had been tampered
with and the mail drop slot had been bent. Several checks were taken from the post


                                                             1
office boxes. Over the course of the next month, a number of the renters of the affected
post office boxes reported that checks they had mailed had been altered in their amounts
and for the benefit of defendant Leah Michelle Perez. Officers found several pieces of
mail reported as stolen in defendant’s residence and merchandise ordered from catalogs,
which had been obtained from the post office trash. Defendant admitted breaking into
the post office boxes with the intent to place orders from catalogs and altering the checks
contained therein. During the search of her home, officers also found stolen checks
issued in a number of the victims’ names. At a later date, officers found defendant had
posted bail and was released from custody on an unrelated matter at the time she
committed the current crimes, after providing a false social security number and name.

       A complaint charged defendant with three counts of burglary (Pen. Code, § 459—
counts 1-3),1 one count of vandalism (§ 594, subd. (b)(1)—count 4), four counts of
forgery (§ 470, subd. (a)—counts 5-8), and one misdemeanor count of false
representation of identity to a peace officer (§ 148.9, subd. (a)—count 9). Defendant
received numerous notices to appear, including for a March 12, 2014 hearing. She failed
to appear and a bench warrant issued. Defendant appeared in custody on May 20, 2014.
Defendant was also ordered to appear in court on June 18, 2014, and again failed to
appear. Ultimately defendant was brought to court and pleaded no contest to two counts
of burglary with Harvey2 waivers on the remaining counts. In accordance with the plea,
the trial court sentenced defendant to a term of three years on each count, to be served
concurrently to each other and her term in the unrelated case (Fresno County). The trial
court ordered the sentence served as a split sentence, with defendant serving 365 days in
custody and the remaining two years on mandatory supervision. The trial court ordered



1 Undesignated statutory references are to the Penal Code.

2 People v. Harvey (1979) 25 Cal. 3d 754.



                                             2
defendant to pay a $560 restitution fine (§ 1202.4), a matching parole revocation fine
suspended unless parole was revoked (§ 1202.45, subd. (b)), plus a 10 percent collection
fee of $56 (§ 1202.4, subd. (l)), a burglary penalty assessment of $10 (§ 1202.5), plus $30
in penalty assessments, an $80 court security fee (§ 1465.8), and a $60 criminal
conviction assessment (Gov. Code, § 70373). The trial court awarded defendant 33 days
of presentence custody credit. The trial court granted defendant’s certificate of probable
cause. (§ 1237.5.)

       Defendant appealed. We appointed counsel to represent defendant on appeal.
Counsel filed an opening brief setting forth the facts of the case and, pursuant to Wende,
supra, 25 Cal. 3d 436, requesting the court to review the record and determine whether
there are any arguable issues on appeal. Defendant was advised by counsel of the right to
file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days have elapsed, and we have received no communication from defendant. We
have undertaken an examination of the entire record pursuant to Wende, and we find no
arguable error that would result in a disposition more favorable to defendant.

                                     DISPOSITION

       The judgment is affirmed.

                                                       BUTZ                  , J.


We concur:


      BLEASE                , Acting P. J.


      DUARTE                , J.




                                             3